

EXHIBIT 10.28
 
[UTILITY LETTERHEAD]
 
AMENDMENT TO SHORT-TERM INCENTIVE PROGRAMS
AND OTHER BONUS PROGRAMS


All current and future bonus plans of the Pacific Gas and Electric Company
(“PG&E”) with an annual (or shorter) performance period (the “Plans”) are hereby
amended as described below, effective January 1, 2009.


1.           Payments under the Plans shall be made within two months and 15
days following the end of the calendar year in which such payments cease to be
subject to a “substantial risk of forfeiture,” within the meaning of Section
409A of the Internal Revenue Code of 1986 (“Section 409A”).  In the event that
PG&E Corporation’s taxable year ceases to be the calendar year, then payments
under the Plans shall be made within two months and 15 days following the later
of the end of the calendar year or PG&E Corporation’s taxable year in which such
payments cease to be subject to a “substantial risk of forfeiture,” within the
meaning of Section 409A.


IN WITNESS WHEREOF, Pacific Gas and Electric Company has caused this Plan to be
executed by its Senior Vice President, Human Resources, at the direction of the
Chief Executive Officer, on December 31, 2008.
 
                                                                 
 




    PG&E CORPORATION      
                                                          By:    JOHN R. SIMON 
 
 
  John R. Simon
      Senior Vice President - Human Resources




 
 
 
1

--------------------------------------------------------------------------------

 
